[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                            No. 08-11213                 ELEVENTH CIRCUIT
                                                           November 17, 2008
                        Non-Argument Calendar
                                                          THOMAS K. KAHN
                      ________________________
                                                               CLERK

               D. C. Docket No. 06-00529-CV-4-SPM-WCS

ALEX M. CORDERO,


                                                           Plaintiff-Appellant
                                                              Cross-Appellee,

                                  versus

STATE OF FLORIDA DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

                                                          Defendant-Appellee
                                                            Cross-Appellant.


                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Florida
                     _________________________
                           (November 17, 2008)


Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Alex Cordero appeals the summary judgment in favor of his former

employer, the Florida Department of Environmental Protection, and against his

complaint of discrimination and retaliation in violation of the Americans with

Disabilities Act. 42 U.S.C. §§ 12101–12213. The Department cross-appeals and

argues that Cordero is not disabled. We affirm the summary judgment and dismiss

the cross-appeal.

      The Americans with Disabilities Act provides that no covered employer

“shall discriminate against a qualified individual with a disability because of the

disability of such individual” in any of the “terms, conditions, [or] privileges of

employment.” 42 U.S.C. § 12112(a). To establish a prima facie case of

employment discrimination under the Act, a plaintiff must prove that he is a

qualified individual with a disability who suffered discrimination based on his

disability. Rossbach v. City of Miami, 371 F.3d 1354, 1356–57 (11th Cir. 2004).

We review summary judgment of an action under the Act de novo, view the facts

in the light most favorable to the non-moving party, and draw all inferences in his

favor. Greenberg v. BellSouth Telecommunications, Inc., 498 F.3d 1258, 1263

(11th Cir. 2007).

      Cordero failed to establish a prima facie case of discrimination based on his

morbid obesity. Cordero contends that his supervisor, Danny Riley, harbored



                                           2
discriminatory animus toward him as evidenced by harassing him about his weight

and recommending to Katherine Andrews that she terminate Cordero, but Cordero

failed to present evidence of a causal link between Riley’s alleged discrimination

and Andrew’s later decision to terminate Cordero. The record establishes that,

after Riley had been terminated, Andrews terminated Cordero based on her

personal knowledge of and dissatisfaction with Cordero’s performance. Because

Andrews made an independent decision to terminate Cordero, the alleged animus

of Riley cannot be imputed to Andrews. See Pennington v. City of Huntsville, 261
F.3d 1262, 1270 (11th Cir. 2001). Andrews also was not required to investigate

the possibility of discriminatory animus when Cordero never mentioned to

Andrews or any coworker that Riley discriminated against Cordero because of his

weight. See Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d 1236, 1250 (11th Cir.

1998).

         Even if Cordero had established a prima facie case of discrimination, he

failed to prove that the legitimate reasons proffered for his termination were

pretextual. The Department presented evidence that Cordero was terminated for

failing to comply with a corrective action plan instituted after he missed several

deadlines and submitted deficient work. Cordero argues that the Department failed

to adhere to its policy of thirty-day performance improvement plans and singled



                                            3
him out for additional writing responsibilities, but these arguments do not establish

that the reasons for Cordero’s termination were pretextual. See Chapman v. AI

Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc) (“Provided that the

proffered reason is one that might motivate a reasonable employer, an employee

must meet that reason head on and rebut it.”). “We are not in the business of

adjudging whether employment decisions are prudent or fair. Instead, our sole

concern is whether unlawful discriminatory animus motivates a challenged

employment decision.” Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d
1354, 1361 (11th Cir. 1999). Cordero failed to present evidence that would create

a genuine issue of material fact about whether the reasons for his termination were

discriminatory or unworthy of credence. Combs v. Plantation Patterns, 106 F.3d
1519, 1538 (11th Cir. 1997).

      The summary judgment in favor of the Department is AFFIRMED, and its

cross-appeal is DISMISSED.




                                          4